Citation Nr: 1133748	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The Veteran requested a personal hearing before the Board on his April 2009 substantive appeal.  He withdrew such request, however, by letter received in January 2011.  See 38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran's hypertension manifested during service or within one year of service separation; it also does not show that hypertension is otherwise related to an event, injury, or disease of military service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

A review of the claims file reveals that a May 2007 letter satisfied VA's duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, as such notice was provided prior to the initial adjudication of the Veteran's claim in May 2008, the VCAA notice is considered timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As for VA's duty to assist, the Board finds that the VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claims and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  Service records have been associated with the claims file as well as all relevant and available VA and non-VA treatment records.  There is no additional outstanding evidence that needs to be obtained before deciding his appeal.  

The Board acknowledges that the Veteran received inpatient treatment at the VA Hospital in Muskogee, Oklahoma in May 1956 and that such records have not been associated with the claims file.  However, following a specific request for any hospital records for the year 1956, the Muskogee VA facility notified the RO in March 2009 that "[n]o records were found for . . . [the Veteran] . . . for the dates specified."  

According to VA regulation, if VA makes efforts to obtain Federal records but concludes that it is reasonably certain that they do not exist, VA must provide the claimant with oral or written notice of that fact, as well as an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).

Here, there is no evidence in the claims file that the Veteran was notified that the RO was unable to obtain the VA records associated with his 1956 hospitalization other than the fact that the April 2009 statement of the case notified the Veteran of Muskogee's negative response.  Thus, it might be said that there is an error in notice in this case.  That there is an error in notice is not, however, necessarily a reason to delay adjudication of the appeal and consume additional resources to correct the error.  Rather, the question is whether the claimant has been prejudiced by the error. See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran cannot have been prejudiced by the failure to provide him with notice under 38 U.S.C.A. § 3.159(e) because the Muskogee VA medical facility notified the VA that it had no records for the Veteran for the year 1956.  Absent some indication that these records are held at another facility, such records no longer exist, and providing the Veteran with 38 C.F.R. § 3.159(e) notice could not change the outcome of this case.  It follows that the absence of such notice therefore cannot prejudice the Veteran.  Hence, the Board finds that the lack of this notice does not require VA to delay adjudication of the appeal.

In addition to VA hospitalization records, the Veteran notified the VA in May 2009 that he received treatment from a number of physicians over the years for conditions including, flu-like symptoms, general health, scarring, and back problems.  While there is no indication that any of these records specifically contain evidence pertaining to the Veteran's hypertension claim, the RO nevertheless contacted the Veteran in June 2009 to inform him that the release form he submitted was inadequate because it lacked mailing addresses for each provider.  No reply (or new release form(s)) was received.  Under these circumstances, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining such evidence.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  

No VA examination was provided in regards to this appeal and the Board finds that a VA examination is not required because the Veteran has not presented evidence which 'indicates' that his currently diagnosed hypertension 'may be' associated with some in-service event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010).  As discussed in more detail below, there is no competent evidence of a diagnosis for more than fifty years following the Veteran's separation from military service.  And while the Veteran has submitted competent evidence that he was told about "high blood pressure" upon separation from service and shortly thereafter, the Board finds such statements lack credibility when viewed in conjunction with the remaining evidence of record.  The Board acknowledges that the third McLendon element is a low threshold, but, absent any of the above, it has not been met and VA has no duty to provide the Veteran with an examination.

Under the circumstances of this case, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for hypertension.  Pertinent VA laws and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  Additionally, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Here, the Veteran contends that he was informed that he had high blood pressure upon separation from the military in October 1954.  He also states that hospitalization records from the VA Hospital in Muskogee, Oklahoma dated in May 1956, less than two years following his discharge from active duty, reflect continued elevated blood pressure readings.  In fact, the first contemporaneous evidence of a diagnosis of hypertension is a February 1995 progress note stating that the Veteran is not taking his blood pressure medication; a diagnosis of hypertension is recorded.  Also of record is a January 1998 cardiology note which indicates that the Veteran has a known history of "essential hypertension."  There is no mention of an onset date for this diagnosis in the contemporaneous record and, notably, the Veteran himself has not indicated when he was first diagnosed with hypertension.  Rather, he has stated that he was informed he had "high blood pressure."  Since the Veteran does not possess the requisite education and/or background to interpret whether "high blood pressure" is abnormal or represents a diagnosed condition (i.e., hypertension), see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that the medical and lay evidence fails to establish a diagnosis of hypertension during service or within the one-year presumptive period.  

While the absence of hypertension during service or within one-year of service weighs heavily against the Veteran's claim, it is not dispositive of the issue, and service connection may still be warranted if there is competent and probative evidence establishing an onset and/or link between the Veteran's hypertension noted in 1998 and his military service.  See 38 C.F.R. § 3.303(d).  As to this issue, however, the record is silent.  In this regard, the Veteran's cardiology records show that he has been diagnosed with "essential hypertension," which is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, page 889 (30th ed. 2003).  Therefore, absent some competent evidence indicating his hypertension had its onset during service, this diagnosis preponderates strongly against finding a causal relationship between hypertension and military service.  

As previously discussed, the Veteran contends that he was notified he had "high blood pressure" during and shortly after service separation.  Such evidence, if competent and credible, may indicate an onset of hypertension during service or within the one-year presumptive period.  Here, the Board finds the Veteran competent to report what was told to him at separation and while hospitalized at the VA in 1956 (i.e., that he had high blood pressure).  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it finds no support for these lay assertions in the remaining record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this regard, the Veteran's service treatment records are associated with his claims file, and the October 1954 separation examination contains a blood pressure reading of 132/86.  There is no diagnosis of hypertension or even a notation that such reading was abnormally high.  Additionally, while the Board has been unable to obtain any treatment records associated with the Veteran's May 1956 hospitalization, the claims file does contain a Record of Hospitalization, completed in May 1956, which purports to list all "Established Clinical Diagnoses" and "Other Conditions."  High blood pressure or hypertension are not noted among those conditions listed.  Finally, the Veteran was provided multiple opportunities to submit alternative evidence that he was treated/evaluated for high blood pressure prior to 1995, including a specific request in May 2009 for information and/or records pertaining to earlier treatment, but failed to submit even a lay statement confirming blood pressure problems more contemporaneous to service.  

The Board is sympathetic to the Veteran's claim for benefits.  However, the competent and probative medical and lay evidence does not indicate a diagnosis of hypertension for more than fifty years after service separation.  Thus, with consideration of the service treatment records, the May 1956 Record of Hospitalization, the length of time following service prior to any recorded blood pressure problems, and the absence of any medical opinion suggesting an earlier onset date and/or causal link to the Veteran's service, the Board finds that service connection is not warranted as directly or presumptively related to service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


